Exhibit 10.4

Pennsylvania Real Estate Investment Trust (“PREIT”)

2013 Incentive Compensation Opportunity Award

for

 

     

2013 Incentive Opportunity

 

2013 Incentive Range     % of Base Salary

               Threshold    Target4    Outperformance4                % %    %
              

2013 Base Salary

   $                                  

Performance Measurement Allocation

 

  



           

Corporate

    

Individual

             

% %

                           CORPORATE -               

Corporate Measure

   Threshold8      Target8      Outperformance8        

FFO Per Share, 9

(Primary)

   $                    $                    $                      

TOTAL 2013 CORPORATE OPPORTUNITY

   $                    $                    $                       INDIVIDUAL
-               

Individual Measure

   Threshold      Target      Outperformance        

KPIs10

     KPIs         KPIs         KPIs         

TOTAL 2013 INDIVIDUAL OPPORTUNITY

   $                    $                    $                         

 

 

    

 

 

    

 

 

       

TOTAL 2013 INCENTIVE OPPORTUNITY:*

   $                    $                    $                

 

* The amount payable under this award will be paid in cash during the period
January 1, 2014 through March 15, 2014. Except as may be otherwise provided in
your employment agreement or determined by the Executive Compensation and Human
Resources Committee of the Board of Trustees of PREIT (the “Committee”), the
payment of any 2013 incentive compensation to you is conditioned on your
continued employment by PREIT or one of its affiliates through the date that
2013 incentive compensation is paid to officers generally.



--------------------------------------------------------------------------------

The Grantee has read and understands this award, including the Endnotes which
describe the terms of the award, and agrees to be bound by such terms. Further,
the Grantee agrees that any amount awarded and paid to the Grantee under this
award shall be subject to PREIT’s “Recoupment Policy” as in effect on the date
the Committee granted this award, and as such policy may be subsequently
amended, even if such amendment is adopted after payment is made under this
award.

IN WITNESS WHEREOF, PREIT has caused this 2013 Incentive Compensation
Opportunity Award to be duly executed by its duly authorized officer and the
Grantee has signed this award on March     , 2013.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

 

Grantee



--------------------------------------------------------------------------------

ENDNOTES

 

1 

“2013 Base Salary” means your regular, basic compensation from PREIT and/or a
PREIT affiliate for 2013, not including bonuses, contributions made by PREIT
and/or a PREIT affiliate (other than from an elective reduction in your salary
under a 401(k), cafeteria or transportation plan) to benefit or welfare plans or
other additional compensation.

2 

“2013 Incentive Opportunity” means the opportunity to earn incentive
compensation for 2013, up to % of your Base Salary, in the event certain
business performance measures and individual performance goals are achieved.
PREIT’s FFO Per Share for 2013 will be the primary business performance measure
considered by the Committee, with the Committee retaining the discretion to
consider other business performance factors. See note 9. Individual performance
relates to your performance within the scope of your responsibilities as an
employee of PREIT and/or a PREIT affiliate.

3 

“2013 Incentive Range” means, depending on the level of business and individual
performance achieved (i.e., Threshold, Target or Outperformance), the percentage
of your Base Salary that you may earn under this 2013 Incentive Compensation
Opportunity Award. If business performance is at or between the Threshold level
and the Target level or between the Target level and the Outperformance level,
the percentage based on business performance will be interpolated accordingly.
Similarly, if individual performance is at or between the Threshold level and
the Target level, or at or between the Target level and the Outperformance
level, the percentage will be interpolated accordingly.

4 

With respect to business performance, “Threshold” signifies a solid achievement,
which is expected to have a reasonably high probability of achievement, but
which may fall short of expectations. Threshold performance represents the level
of performance that has to be achieved before any of your potential 2013
incentive compensation is earned. The Committee (after considering the
recommendations of the senior management of PREIT) will decide whether you have
met what the Committee determines to be the “Threshold” level for purposes of
your individual performance. If the Threshold performance level is achieved with
respect to both individual performance and with respect to FFO Per Share and the
other business performance factors, if any, considered relevant hereunder by the
Committee (FFO and such other business factors being, collectively, the
“Relevant Factors”), you will earn at least % of your 2013 Base Salary as your
2013 incentive compensation allocated to such performances (see note 5). If the
Threshold performance level is not met for the Relevant Factors or your
individual performance, you will not receive any 2013 incentive compensation
allocated to business performance or individual performance, as applicable. For
purposes of determining the level of business performance achieved for purposes
of this award, the Relevant Factors shall be taken as a whole with such relative
weighting as shall be determined by the Committee.

With respect to corporate performance, “Target” generally signifies that the
business objectives for the year, which are expected to have a reasonable
probability of achievement, have been met. For purposes of FFO Per Share, Target
shall be FFO Per Share at or between $ and $ for 2013. The Committee (after
considering the recommendation of the senior management of PREIT) will decide
whether you have met what the Committee determines to be the “Target” level for
purposes of your individual performance. If the Target performance level is
achieved for both the Relevant Factors and individual performance, you will earn
at least % of your 2013 Base Salary as your 2013 incentive compensation
allocated to such performances (see note 5).

With respect to business performance, “Outperformance” signifies an outstanding
achievement, an extraordinary performance by business performance standards, and
which is expected to have a modest probability of achievement. The Committee
(after considering the recommendations of the senior management of PREIT) will
decide whether you have met what the Committee determines to be the
“Outperformance” level for purposes of your individual performance. If the
Outperformance level is achieved for both the Relevant Factors and individual
performance, you will earn % of your 2013 Base Salary as your 2013 incentive
compensation allocated to such performances (see note 5). In no event will PREIT
pay you 2013 incentive compensation under this award in excess of 1 % of your
2013 Base Salary.

 

5 

“Performance Measurement Allocation” means the percent by which your 2013
incentive compensation is allocated between business performance and your
individual performance. For example, if your base salary is $ 000, and % of your
2013 incentive compensation is allocated to business performance and % is
allocated to your individual performance, you will earn $ 00 % of % of $ 000) of
your 2013 incentive compensation if the Outperformance level of business
performance is achieved and $ 00 % of % of $ 000) of your 2013 Incentive
Compensation if the Outperformance level of your individual performance is
achieved.



--------------------------------------------------------------------------------

6 

The “Corporate Measure” consists of the Relevant Factor or Factors upon which
PREIT’s business performance is determined for purposes of this award, and the
“Corporate Salary Portion” is the amount of your 2013 Base Salary to which the
Corporate Measure is applied. In your case, that amount is $ or % of your 2013
Base Salary.

7 

“FFO Per Share” means, with respect to each diluted share of beneficial interest
in PREIT, “funds from operations” of PREIT for its fiscal year ending
December 31, 2013, as reported to the public by PREIT after the end of the
fiscal year.

8

The Committee shall have the authority, in its sole discretion, to adjust the
Threshold, Target and Outperformance levels for FFO Per Share set forth in this
award if and to the extent that, in the sole judgment of the Committee, the
reported FFO Per Share does not reflect the performance of PREIT for 2013 in a
manner consistent with the purposes of this award. The Committee shall not be
obligated to make any adjustment. If the Committee elects to make an adjustment,
it shall be free to take such factors into account in making the adjustment as
it deems appropriate under the circumstances in its sole discretion.

9 Although FFO Per Share is the primary business performance factor for
determining incentive compensation for 2013 relating to your Corporate Salary
Portion, it is not expected to be the sole Relevant Factor and its importance
may be impacted materially by the combined effect of other Relevant Factors. For
purposes of determining incentive compensation for 2013, in addition to FFO Per
Share, the Committee has selected (i) growth in same store net operating income,
(ii) the leverage ratio at the end of 2013 as computed under PREIT’s principal
credit facility, (iii) the ratio of general and administrative expenses to gross
revenues, (iv) PREIT’s success in the disposition of non-core assets, (v) return
on assets, (vi) comparable store sales, (vii) in-line occupancy and (viii) gross
rent renewal spreads as potential Relevant Factors in view of PREIT’s business
objectives for 2013. Other factors that the Committee may consider to be
Relevant Factors include, but are not limited to, (i) occupancy rates, (ii) new
and renewal leasing activity, (iii) balance sheet metrics deemed important by
the Committee for purposes of this award, and (iv) a comparison of PREIT’s
business performance metrics with the business performance metrics of companies
in its peer group for compensation purposes. The Committee has the authority to
base its final determination on the Relevant Factors in addition to FFO that it
shall choose and to give such weight to each of such Relevant Factors as the
Committee shall deem appropriate after considering PREIT’s over-all business
performance for 2013. Your incentive compensation based upon the Corporate
Measure shall be as so determined by the Committee. Determinations made by the
Committee under this note 9 and note 8 shall be applied consistently to the
Corporate Salary Portion of each officer of PREIT and its affiliates who
received a 2013 Incentive Compensation Opportunity Award. Determinations made by
the Committee under this note 9 and under note 8 shall not affect to any extent
determinations that the Committee may make for years after 2013. After the
Committee has made its determinations under this award, you will receive a
notice which shall (i) state whether Threshold has been achieved for purposes of
the Corporate Measure and, if so, the level from Threshold to Outperformance at
which incentive compensation based on the Corporate Measure will be paid, and
(ii) contain such other information as the Committee shall elect in its sole
discretion to include in the notice. Neither a failure to provide such notice
nor a deficiency in such notice shall affect any determination made under this
award.

10 The Committee has the sole discretion to determine the level of individual
performance you have achieved in 2013. However, regardless of your individual
performance, no 2013 incentive compensation based on your individual performance
will be paid if FFO Per Share is less than $ (subject to adjustment by the
Committee in connection with an adjustment made under note 8) unless incentive
compensation shall be paid based upon the Corporate Measure.

11 In the event of a “Change in Control” of PREIT as defined in PREIT’s Second
Amended and Restated 2003 Equity Incentive Plan, as the same may be subsequently
amended, the Committee shall have the authority, in its sole discretion, to
accelerate the determination and payment to you of your 2013 incentive
compensation.

12. The Committee has the sole authority to interpret the terms and provisions
of this award and to decide any questions that may arise under this award. Its
determinations shall be conclusive and binding on all parties.